Citation Nr: 0520570	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  04-31 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the proceeds of a National Service Life 
Insurance (NSLI) policy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel




INTRODUCTION

The veteran had over 21 years active duty service ending with 
his retirement in May 1962.  The veteran died in November 
2002.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 2004, a statement of the 
case was issued in July 2004, and a substantive appeal was 
received in November 2004.  The Board therefore has appellate 
jurisdiction.  See generally 38 U.S.C.A. § 7105 (West 2002).  
The appellant testified before a Board hearing at the RO in 
May 2005.

The appellant in this case is appealing from the RO's 
determination that another individual (the appellee) should 
be recognized as the beneficiary of the veteran's government 
life insurance policy.  As such, this is a "contested" 
claim.   


FINDINGS OF FACT

1.  The veteran had a NSLI insurance policy in force at the 
time of his death in November 2002.

2.  The veteran executed several beneficiary designations 
during his lifetime.

3.  In September 1998, the veteran signed a change of 
beneficiary form designating the appellant as the sole 
principal beneficiary of his NSLI insurance policy.

4.  On February 1, 1999, the veteran signed a change of 
beneficiary form designating the appellee as the sole 
principal beneficiary of this policy.

5.  At the time that the veteran signed the change of 
beneficiary form in February 1, 1999, he had the mental 
capacity to comprehend the nature and significance of his 
act, recognize the objects of his bounty, and appreciate the 
consequences of his act, uninfluenced by any mental 
delusions.

6.  The change of beneficiary made by the veteran on February 
1, 1999, was not the result of undue influence.  


CONCLUSIONS OF LAW

1.  The veteran possessed the necessary testamentary capacity 
to perform a testamentary act on February 1, 1999, when he 
named the appellee as the sole principal beneficiary of his 
NSLI policy.  38 U.S.C.A. §§ 1917, 5107 (West 2002); 
38 C.F.R. §§ 3.355, 8.19 (2004).    

2.  The appellee is the last-named beneficiary of the 
veteran's NSLI policy and the person entitled to all 
proceeds.  38 U.S.C.A. § 1917 (West 2002); 38 C.F.R. § 8.19 
(2004) (previously § 8.22, redesignated in February 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).   

Neither the Veterans Appeals Court nor the Federal Circuit 
has ruled on the applicability of the VCAA to insurance 
claims, but rulings from the Veterans Appeals Court suggest 
that it may not be applicable.  In Barger v. Principi, 16 
Vet. App. 132, 138 (2002), the Court held that the VCAA is 
inapplicable to cases involving the waiver of recovery of 
overpayments of benefits because the statute at issue in such 
cases is found in Chapter 53 of Title 38 of the United States 
Code rather than Chapter 51, the Chapter changed by the VCAA.  
The Court has also held that the VCAA did not affect the 
issue of whether a Federal statute allowed the payment of 
interest on past due VA benefits.  See Smith (Claudus) v. 
Gober, 14 Vet. App. 227, 230 (2000).  Additionally, revisions 
to 38 U.S.C.A. § 5103 contained in the recently-enacted 
Veterans Benefits Act of 2003, which was made effective 
retroactively to November 9, 2000, the effective date of the 
VCAA, specifically exempt insurance claims from certain 
notice requirements that apply in developing the evidence 
pursuant to the VCAA. Veterans Benefits Act of 2003, P.L. 
108--183, § 701(a)(2), 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. § 5103(b).   

In any event, the requirements of the act have been 
substantially satisfied in the present case.  The RO sent the 
appellant letters dated November 2002, April 2003, and May 
2004 as well as the July 2004 statement of the case informing 
her of the applicable law and of the evidence necessary to 
contest the payment of the insurance proceeds to the 
appellee.  The appellee was also advised of the process of 
the appellant's claim but made no responses other than to 
state she still claimed her interest in the proceeds.  The 
appellant was notified of what evidence was necessary in the 
November 2002 and April 2003 letters before the original 
decision by the RO to deny the claim in January 2004.  The 
appellant continued to submit evidence while her claim was on 
appeal and presented testimony in her May 2005 Board hearing.  
Under these circumstances, the Board finds that the claim is 
ready to be considered on the merits without any additional 
notification and or development action.        

Criteria and Analysis

An NSLI policy is a contract between the veteran and the 
Federal Government which assigns legally binding duties and 
responsibilities to each party.  The veteran, as the insured 
party, possesses the right to designate the beneficiary or 
beneficiaries of the policy and at all times enjoys the right 
to change the beneficiary or beneficiaries without the 
consent of such beneficiary or beneficiaries.  A change of 
beneficiary to be effective must be made by notice in writing 
signed by the insured and forwarded to VA by the insured or 
the insured's designated agent, and must contain sufficient 
information to identify the insured.  38 U.S.C.A. § 1917; 38 
C.F.R. § 8.19. 

As the insurer, the Federal Government promises to pay the 
proceeds of the NSLI policy to whomsoever the veteran 
designates as the beneficiary or beneficiaries of the policy 
proceeds.  Should questions arise regarding the proper 
beneficiaries of NSLI policies, Federal law rather than state 
law governs.  Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) 
(citing United States v. Donall, 466 F.2d 1246, 1247 (6th 
Cir. 1972)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997). 

Intentions by a veteran to change beneficiaries are liberally 
construed by courts so as to effectuate the veteran's intent, 
with a two-prong test being used to determine if an actual 
change of beneficiary has taken place.  First, there must be 
evidence of an intention on the part of the veteran to change 
the beneficiary, and second, there must be some overt act 
then to effectuate this intent.  Hammock v. Hammock, 359 F. 
2d 844 (5th Cir. 1996); Curtis v. West, 11 Vet. App. 129, 133 
(1998). 

Even when the criteria as noted above to effectuate a change 
of beneficiary have been met, a change of beneficiary 
designation may still be invalid if it is determined that the 
insurer lacked testamentary capacity at the time of the 
disputed change of beneficiary.  See 38 C.F.R. § 3.355.

Testamentary capacity is that degree of mental capacity 
necessary to enable a person to establish a testamentary act.  
This, in general, requires that the testator reasonably 
comprehend the nature and significance of his act, that is, 
the subject and extent of his disposition, recognize the 
objects of his bounty, and appreciate the consequences of his 
act, uninfluenced by any material delusion as to the property 
or persons involved.  38 C.F.R. §3.355.

Due consideration should be given to all facts of record, 
with emphasis being placed on those facts bearing upon the 
mental condition of the testator (insured) at the time or 
nearest the time he executed the designation or change.  In 
this connection, consideration should be given to lay as well 
as medical evidence.  38 C.F.R. § 3.355 (2002).

Lack of testamentary capacity should not be confused with 
insanity or mental incompetence.  An insane person might have 
a lucid interval during which he would possess testamentary 
capacity.  On the other hand, a sane person might suffer a 
temporary mental aberration during which he would not possess 
testamentary capacity.  There is a general, but rebuttable, 
presumption that every testator possesses testamentary 
capacity.  Therefore, reasonable doubt should be resolved in 
favor of testamentary capacity.  38 C.F.R. § 3.355. 

The burden of proving lack of testamentary capacity lies with 
the person so contesting.  Morris v. States, 217 F. Supp. 220 
(N.D. Tex. 1963).  To rebut the presumption of testamentary 
capacity established by section 3.355(c), the contestant must 
show a lack of testamentary capacity by a preponderance of 
the evidence. Elias v. Brown, 10 Vet. App. 259, 263 (1997).

The law also provides that a beneficiary designation may be 
invalid if there is undue influence placed upon an insured to 
change the beneficiary of his policy.  Generally, "undue 
influence" which will nullify a change of beneficiary is that 
influence or dominion, as exercised at the time and under the 
facts and circumstances of the case, which destroys the free 
agency of the testator, and substitutes, in the place 
thereof, the will of another.  Lyle v. Bentley, 406 F. 2d 325 
(5th Cir. 1969), citing Long v. Long, 125 S.W. 2d 1034 (Tex. 
1939).  Before a testament can be set aside on the grounds of 
undue influence, the contestant must prove (1) the existence 
and exertion of an influence; (2) the effect and operation of 
such influence so as to subvert or overpower the mind of the 
testator at the time of the execution of the testament; and 
(3) the execution of the testament which the maker thereof 
would not have executed except for such influence.  Lyle. Id.

The appellant contends that the appellee is not a cousin of 
the veteran, as indicated on the insurance form.  In fact, 
the appellant alleges she is not related by blood to the 
veteran at all.  The appellant contends that the appellee was 
a former co-worker of the veteran and the witness listed on 
the beneficiary designation form is the boyfriend of the 
appellee.  The appellant contends that the veteran had 
Parkinson's disease during February 1999 and would have been 
unable to comprehend the form he was signing.  At the Board 
hearing the appellant also stated that the veteran had 
Alzheimers before he died and was senile in 1999.  The 
appellant had taken care of the veteran in the proceeding 
years before his death.  The appellant indicated that she had 
not been informed of the change of beneficiaries and yet she 
continued to care for the veteran until his death.  At the 
hearing the appellant also testified that the veteran was 
afraid of the appellee putting him into a nursing home.  The 
appellant testified that the appellee and her boyfriend had 
also tried to obtain the veteran's will, which the appellant 
believed was for the purpose of altering it.  The appellant 
also initially questioned whether the veteran had actually 
signed the February 1, 1999 beneficiary designation form.  

Contained within the record is evidence of a NSLI insurance 
policy, in with the veteran applied for loans against on more 
than one occasion prior to his death.  The record also 
contains three beneficiary designation forms for this NSLI 
insurance policy.  The veteran signed a September 1972 
designation of beneficiary form electing his wife and brother 
as beneficiaries.  The veteran signed another designation of 
beneficiary form in September 1998 designating the appellant 
as the sole principle beneficiary.  The veteran then signed 
another designation of beneficiary form on February 1, 1999 
designating the appellee as the sole principle beneficiary 
and indicating that she was his "cousin."    

The RO obtained a statement from the listed witness on the 
February 1, 1999 beneficiary designation form, Mr. C. C. P.  
He stated that it was the veteran's intention to make the 
appellee his beneficiary after the death of his wife.  He 
stated that the appellee was the next of kin and a cousin to 
the veteran.  Mr. C.C.P. stated that the veteran was a "man 
of his own business" and that he had not influenced him.  
Mr. C.C.P. stated that he was friends and neighbor to the 
veteran and had performed funeral services for his wife and 
brother.  Mr. C.C.P. also stated that his relationship to the 
appellee was also friend and neighbor.  Mr. C.C.P. stated 
that there was only he, the veteran, and the appellee in the 
room when the veteran signed the February 1, 1999 beneficiary 
designation form.  At that time he claimed the veteran was 
alert, lucid, not intoxicated, and had full use of his 
faculties.  

The RO obtained an opinion from the Director of the Forensic 
Document Laboratory as to the validity of the veteran's 
signature on the February 1, 1999 beneficiary designation 
form.  The Director determined that the veteran had in fact 
signed the form.  

The veteran's private medical records from January 1999 
through 2002 are part of the record.  A death certificate 
indicates that the veteran died in November 2002 of 
congestive heart failure due to coronary artery disease.  The 
treatment notes from January and March 1999 reflected a 
dialogue between the doctor and the veteran, in which the 
veteran was taking an active part in his treatment.  It 
appears that the veteran was alert and oriented during these 
treatment visits.  

Later medical reports do reflect dementia.  Treatment notes 
in April 2002 reflected a diagnosis of Parkinson's disease 
and mild dementia.  The appellant submitted a March 2003 
letter from Lakshman Rao, M.D.  Dr. Rao stated that he had 
treated the veteran from November 1997 through 2002.  Dr. Rao 
stated that from 1999 until his death the veteran "was 
unable to make competent decisions due to his dementia and 
Parkinson's disease."  The RO contacted Dr. Rao in April 
2003 to obtain clarification and obtain answers to specific 
questions.  Dr. Rao explained that the veteran was first 
treated by him in April 1993 and last treated in May of 2002.  
Dr. Rao explained that his partner treated the veteran in 
January and March 1999.  Dr. Rao stated that there was no 
documentation of dementia or mental condition around February 
1999.      

The appellant has provided a copy of a codicil to the 
veteran's will and a copy of a petition for the public sale 
of real property for the veteran's estate.  In the petition 
for the sale of real property the veteran's heirs are listed 
as two nephews and one female cousin.  The appellee is not 
listed as next of kin or as a cousin.  The codicil reflects a 
change of placing the appellant as the executrix of the 
veteran's will.  The appellant has also provided a program 
from the veteran's funeral service.  The program indicates 
the veteran is survived by three cousins, none of whom are 
the appellee.  Additionally, the appellant included a power 
of attorney for health care that lists the appellant as his 
power of attorney and the appellee as the alternate power of 
attorney.  

Pursuant to law the veteran may elect anyone as his 
beneficiary and may change his designation at any time for 
any reason.  All that is required is that the form be in 
writing, signed by the insured, sufficiently identify the 
insured, and delivered to the VA.  The February 1, 1999 form 
meets all these requirements.  The Director of the Forensic 
Document Laboratory determined that the signature on the 
February 1, 1999 designation of beneficiary form was the 
veteran's.  Consequently, the February 1, 1999 form 
effectively changes the sole beneficiary from the appellant 
to the appellee.  

The appellant contends that the veteran lacked the mental 
capacity to change his designation in February 1999.  The 
appellant argues that the veteran was in poor health, had 
Parkinson's disease, and some dementia.  The Board 
understands the appellant's contentions and testimony and 
does not doubt the sincerity of her beliefs in this regard.  
Under 38 C.F.R. § 3.55, consideration is to be given to lay 
as well as medical evidence.  However, the Board believes 
that more weight should be given to the medical evidence in 
this case.  In this regard, the medical treatment records 
from January 1999 and March 1999 indicate that the veteran 
was alert, oriented, and without any material delusions.  The 
medical record reflects that the veteran was experiencing 
dementia in early 2002, almost three years after he signed 
the February 1999 form.  Dr. Rao has clarified that there was 
no documentation of dementia or mental condition around 
February 1999.  The appellant admittedly was not present on 
the day of the actual signing of the change of beneficiary, 
so she is unable to offer any firsthand witness account of 
the veteran's mental capacity as of that date. 

The Board believes that it must be stressed that by 
regulation there is a presumption of testamentary capacity 
and to rebut the presumption the preponderance of the 
evidence must show  that the veteran lacked testamentary 
capacity.  Reasonable doubt must be resolved in favor of 
testamentary capacity.  38 C.F.R. § 3.355.  The fact that the 
February 1, 1999 designation of beneficiary form listed the 
appellee as a "cousin" and other evidence suggests that she 
is not a cousin might call the veteran's understanding at the 
time of election into question.  However, the incorrect 
reference to the appellee as a "cousin," while troubling, 
does not by itself rebut the presumption of testamentary 
capacity.  This is only one fact to be considered.  It is 
significant that most of the other evidence indicates the 
veteran was able to comprehend the significances of his 
actions, recognize the objects of his bounty, appreciate the 
consequences of his actions, and was not influenced by any 
material delusions.  The Board believes that the medical 
treatment records in the months before and after February 1, 
1999, lead to the conclusion that there is at least a 
reasonable doubt that the veteran had testamentary capacity 
on February 1, 1999.  As such, a finding of testamentary 
capacity is warranted. 

The appellant also argues that the appellee and the witness 
to the February 1999 form defrauded the veteran.  She alludes 
to the fact that they may have used undue influence in 
obtaining the veteran's signature on the February 1, 1999 
form.  The Board notes that a testator may experience undue 
influence even though he or she possess testamentary 
capacity.  However, the appellant must prove that undue 
influence occurred.  She must prove that there was an 
influence, that this influence overpowered the veteran, and 
that the veteran would not have made the testamentary act 
without the influence.  The appellant argues that the 
appellee and her boyfriend, the witness, lied about who the 
appellee was and about their relationship with one another.  
The appellant also indicated that the veteran told her that 
he was afraid that the appellee might put him in a nursing 
home.  The appellant also indicated that it was unreasonable 
that the veteran would seek to change his beneficiary within 
5 months of his previous designation without telling her, as 
his caregiver.  

The Board notes the appellant's contention that the veteran 
did not inform her of the change, but the law does not 
require the veteran to inform beneficiaries or previous 
beneficiaries of his election.  The Board acknowledges that 
Mr. C.C.P.'s statements seems inconsistent with the documents 
related to the veteran's will and his funeral service 
program.  It does not appear that the veteran was attempting 
to make the appellee his beneficiary nor does it appear that 
she was his cousin.  Additionally, the veteran may have 
feared that the appellee was going to place him in a nursing 
home, however, there is no evidence that was related to his 
signing the February 1, 1999 form nor that he would not have 
made the election but for this fear.  The appellant again 
must prove that there was undue influence and there is not 
sufficient evidence of record for her to meet that burden.  
Consequently, the beneficiary who was last designated by the 
veteran is entitled to the insurance proceeds.  


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


